 

Exhibit 10.6

 

EXECUTIVE SEVERANCE AGREEMENT

 

                THIS EXECUTIVE SEVERANCE AGREEMENT ("Agreement") is entered into
as of the 16th day of January, 2001 by and between INDIANA UNITED BANCORP (the
"Company"), an Indiana corporation, and JAMES M. ANDERSON ("Executive").

 

RECITALS:

 

                A.            The Company considers the establishment and
maintenance of a sound and vital management to be essential to protecting and
enhancing the best interests of the Company and its shareholders;

 

                B.            The Company recognizes that, as is the case with
many publicly held corporations, the possibility of a change in control may
arise and that such possibility may result in the departure or distraction of
management personnel to the detriment of the Company and its shareholders;

 

                C.            The Board of Directors of the Company (the
"Board") has determined that it is in the best interests of the Company and its
shareholders to secure Executive's continued services and to ensure Executive's
continued and undivided dedication to his duties in the event of any threat or
occurrence of a Change in Control (as defined in Section 1) of the Company; and

 

                D.            The Board has authorized the Company to enter into
this Agreement.

 

NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants and agreements herein contained, and intending to be legally bound
hereby, the Company and Executive hereby agree as follows:

 

AGREEMENT:

 

                1. Definitions. As used in this Agreement, the following terms
shall have the respective meanings set forth below:

 

                                (a)           "Bonus Amount" means the annual
incentive bonus earned by Executive from the Company during the last completed
fiscal year of the Company immediately preceding Executive's Date of Termination
(annualized in the event Executive as not employed by the Company for the whole
of any such fiscal year).

 

1

--------------------------------------------------------------------------------


 

                                (b)           "Cause" means (i) the willful and
continued failure of Executive to perform substantially his duties with the
Company (other than any such failure resulting from Executive's incapacity due
to physical or mental illness or any such failure subsequent to Executive being
delivered a Notice of Termination without Cause by the Company or delivering a
demand for substantial performance is delivered to Executive by the Board that
specifically identifies the manner in which the Board believes that Executive
has not substantially performed Executive's duties, (ii) the willful engaging by
Executive in illegal conduct or gross misconduct that is demonstrably and
materially injurious to the Company, or (iii) the conviction of Executive of, or
a plea by Executive of nolo contendre to, a felony. For purpose of this
paragraph (b), no act or failure to act by Executive shall be considered
"willful" unless done or omitted to be done by Executive in bad faith and
without reasonable belief that Executive's action or omission was legal,
regulatory compliant, and in the best interests of the Company. Any act, or
failure to act, based upon authority given pursuant to a resolution duly adopted
by the Board, based upon the advice of counsel for the Company or upon the
instructions of the Company's chief executive officer or another senior officer
of the Company, shall be conclusively presumed to be done, or omitted to be
done, by Executive in good faith and the best interests of the Company. Cause
shall not exist unless and until the Company has delivered to Executive a copy
of a resolution duly adopted by three-fourths (3/4) of the entire Board
(excluding Executive if Executive is a Board member) at a meeting of the Board
called and held for such purpose (after reasonable notice to Executive and an
opportunity for Executive, together with counsel, to be heard before the Board),
finding that in the good faith opinion of the Board an event set forth in
clauses (i) or (ii) has occurred and specifying the particulars thereof in
detail. The Company must notify Executive of any event constituting Cause within
ninety (90) days following the Company's knowledge of its existence or such
event shall not constitute Cause under this Agreement.

 

                                (c)           "Change in Control" means the
occurrence of any one of the following events:

 

                                                (i)  individuals who, on January
16, 2001, constitute the Board (the "Incumbent Directors") cease for any reason
to constitute at least a majority of the Board, provided that any person
becoming a director subsequent to January 16, 2001, whose election or nomination
for election was approved by a vote of at least two-thirds of the Incumbent
Directors then on the Board (either by a specific vote or by approval of the
proxy statement of the Company in which such person is named as a

 

2

--------------------------------------------------------------------------------


 

nominee for director, without written objection by such Incumbent Directors to
such nomination) shall be deemed to be an Incumbent Director; provided, however,
that no individual elected or nominated as a director of the Company initially
as a result of an actual or threatened election contest with respect to
directors or any other actual or threatened solicitation of proxies by or on
behalf of any person other than the Board shall be deemed to be an Incumbent
Director;

 

                                                (ii)  any "person" (as such term
defined in Section 3 (a) (9) of the Securities Exchange Act of 1934, as amended
(the "Exchange Act"), and as used in Sections 13 (d) (3) and 14 (d) (2) of the
Exchange Act) is or becomes a "beneficial owner" (as defined in Rule 1 3d-3
under the Exchange Act), directly or indirectly, of securities of the Company
representing 25% or more of the combined voting power of the Company's then
outstanding securities eligible to vote for the election of the Board (the
"Company Voting Securities"); provided, however, that the event described in
this paragraph (ii) shall not be deemed to be a Change in Control by virtue of
any of the following acquisitions: (A) by the Company or any Subsidiary, (B) by
any employee benefit plan sponsored or maintained by the Company or any
Subsidiary, or by any employee stock benefit trust created by the Company or any
Subsidiary, (C) by any underwriter temporarily holding securities pursuant to an
offering of such securities, (D) pursuant to a Non-Qualifying Transaction (as
defined in paragraph (iii)), (E) pursuant to any acquisition by Executive or any
group of persons including Executive (or any entity controlled by Executive or
any group of persons including Executive); or (F) a transaction (other than one
described in (iii) below) in which Company Voting Securities are acquired from
the Company, if a majority of the Incumbent Directors approves a resolution
providing expressly that the acquisition pursuant to this clause (F) does not
constitute a Change in Control under this paragraph (ii);

 

                                                (iii)  the consummation of a
merger, consolidation, share exchange or similar form of corporate transaction
involving the Company or any of its Subsidiaries that requires the approval of
the Company's shareholders, whether for such transaction or the issuance of
securities in the transaction (a "Business Combination"), unless immediately
following such Business Combination: (A) more than 40% of the total voting power
of (x) the corporation resulting from the consummation of such Business
Combination (the "Surviving Corporation") or (y) if applicable, the ultimate
parent corporation that directly or indirectly has beneficial ownership of 100%
of the voting securities eligible to elect directors of the Surviving
Corporation (the "Parent Corporation"), is represented by Company Voting
Securities that were outstanding immediately prior to such Business Combination
(or, if applicable, represented by share into which

 

3

--------------------------------------------------------------------------------


 

such Company Voting Securities were converted pursuant to such Business
Combination), and such voting power among the holders thereof is in
substantially the same proportion as the voting power of such Company Voting
Securities among the holders thereof immediately prior to the Business
Combination,  (B) no person (other than any employee benefit plan sponsored or
maintained by the Surviving Corporation or the Parent Corporation or any
employee stock benefit trust created by the Surviving Corporation or the Parent
Corporation) is or becomes the beneficial owner, directly or indirectly, of 25%
or more of the total voting power of the outstanding voting securities eligible
to elect directors of the Parent Corporation  (or, if there is no Parent
Corporation, the Surviving Corporation) and (C) at least one-half of the members
of the board of directors of the Parent Corporation (or, if there is no Parent
Corporation, the Surviving Corporation) were Incumbent Directors at the time of
the Board's approval of the execution of the initial agreement providing for
such Business Combination (any Business Combination which satisfies all of the
criteria specified in (A), (B) and (C) above shall be deemed to be a
"Non-Qualifying Transaction"); or

 

                                                (iv)  the shareholders of the
Company approve a plan of complete liquidation or dissolution of the Company or
a sale of all or substantially all of the Company's assets.

 

Notwithstanding the foregoing, a Change in Control of the Company shall not be
deemed to occur solely because any person acquires beneficial ownership of more
than 25% of the Company Voting Securities as a result of the acquisition of
Company Voting Securities by the Company that reduces the number of Company
Voting Securities outstanding; provided, that if after such acquisition by the
Company such person becomes the beneficial owner of additional Company Voting
Securities that increases the percentage of outstanding Company Voting
Securities beneficially owned by such person, a Change in Control of the Company
shall then occur.

 

                                (d)           "Date of Termination" means (1)
the effective date on which Executive's employment be the Company terminates as
specified in a prior written notice by the Company or Executive; as the case may
be, to the other, delivered pursuant to Section 10, or (2) if Executive's
employment by the Company terminates by reason of death, the date of death of
Executive.

 

                                (e)           "Disability" means termination of
Executive's employment by the Company due to Executive's absence from
Executive's duties with the company on a full-time basis for at least one
hundred eighty (180) consecutive days as a result of Executive's incapacity due
to physical or mental illness.

 

4

--------------------------------------------------------------------------------


 

                                (f)            "Good Reason" means, without
Executive's express written consent, the occurrence of any of the following
events after a Change in Control:

 

                                                (i)  (A) any change in the
duties or responsibilities (including reporting responsibilities) of Executive
that is inconsistent in any material and adverse respect with Executive's
positions, duties, responsibilities or status with the Company immediately prior
to such Change in Control (including any material and adverse diminution of such
duties or responsibilities);

 

                                                (ii)  (A) a reduction by the
Company in Executive's rate of annual base salary as in effect immediately prior
to such Change in Control, or as the same may be increased from time to time
thereafter, or (B) the failure by the Company to pay Executive an annual bonus
in respect of the year in which such Change in Control occurs or any subsequent
year in an amount greater than or equal to the annual bonus earned for the year
prior to the year in which such Change in Control occurs, provided that
Executive has met any requisite performance criteria threshold necessary to the
payment of such annual bonus in respect of the year in which such Change in
Control occurs or such subsequent year.

 

                                                (iii)  any requirement of the
Company that Executive (A) be based anywhere more than thirty (30) miles from
the office where Executive is located at the time of the Change in Control or
(B) endure overnight travel on Company business to an extent substantially
greater than the travel obligations of Executive immediately prior to such
Changes in Control;

 

                                                (iv)  the failure of the Company
to (A) continue in effect any employee benefit plan, compensation plan, welfare
benefit plan or material fringe benefit plan in which Executive is participating
immediately prior to such Change in Control or the taking of any action by the
Company that would adversely affect Executive's participation in or reduce
Executive's benefits under any such plan, unless Executive is permitted to
participate in other plans providing Executive with the same benefits that the
party effecting the Change in Control (or, if applicable, its Parent
Corporation) provides to its most senior executive officers (or, in the case of
a Parent Corporation, the most senior executive officers of its principal
banking or financial services subsidiary) or (B) provide Executive with paid
time-off in accordance with the most favorable time-off policies of the Company
and its affiliated companies as in effect for Executive immediately prior to
such Change in Control, including the crediting of all service for which
Executive had

 

5

--------------------------------------------------------------------------------


 

been credited under such vacation policies prior to the Change in Control; or

 

                                                (v)  the failure of the Company
to obtain the assumption (and, if applicable, guarantee) agreement from any
successor (and Parent Corporation) as contemplated in Section 9(b).

 

Notwithstanding anything herein to the contrary, termination of employment by
Executive for any reason during the 30-day period commencing one (1) year after
the date of a Change in Control shall constitute Good Reason.

 

                An isolated, insubstantial and inadvertent action taken in good
faith and which is remedied by the Company within ten (10) days after receipt of
notice thereof given by Executive shall not constitute Good Reason.  Executive's
right to terminate employment for Good Reason shall not be affected by
Executive' incapacities due to mental or physical illness and Executive's
continued employment shall not constitute consent to, or a waiver of rights with
respect to, any event or condition constituting Good Reason; provided, however,
that Executive must provide notice of termination of employment within
one-hundred twenty (120) days following Executive's knowledge of an event
constituting Good Reason or such event shall not constitute Good Reason under
this Agreement.

 

                                (g)           "Qualifying Termination" means a
termination of Executive's employment (i) by the Company other than for Cause or
(ii) by Executive for Good Reason. Termination of Executive's employment on
account of death, Disability or Retirement shall not be treated as a Qualifying
Termination.

 

                                (h)           "Retirement" means the termination
of Executive's employment on or after the first of the month coincident with or
following Executive's attainment of age 65, or such later date as may be
provided in a written agreement between the Company and the Executive.

 

                                (i)            "Subsidiary" means any
corporation or other entity in which the Company has a direct or indirect
ownership interest of 50% or more of the total combined voting power of the then
outstanding securities or interests of such corporation or other entity entitled
to vote generally in the election of directors or in which the Company has the
right to receive 50% or more of the distribution of profits or 50% of the assets
upon liquidation or dissolution.

 

                                (j)            "Termination Period" means the
period of time beginning with a

 

6

--------------------------------------------------------------------------------


 

Change in Control and ending eighteen (18) months following the end of the month
in which such Change in Control occurs. Notwithstanding anything in this
Agreement to the contrary, if (i) Executive's employment is terminated prior to
a Change in Control for reasons that would have constituted a Qualifying
Termination if they had occurred following a Change in Control; (ii) Executive
reasonably demonstrates that such termination (or Good Reason event) was at the
request of a third party who had indicated an intention or taken steps
reasonably calculated to effect a Change in Control; and (iii) a Change in
Control involving such third party (or a party competing with such third party
to effectuate a Change in Control) does occur, then for purposes of this
Agreement, the date immediately prior to the date of such termination of
employment or event constituting Good Reason shall be treated as a Change in
Control. For purposes of determining the timing of payments and benefits to
Executive under Section 4, the date of the actual Change in Control shall be
treated as Executives Date of Termination under Section 1(d).

 

2. Obligation of Executive. In the event of a tender or exchange offer, proxy
contest, or the execution of any agreement that, if consummated, would
constitute a Change in Control, Executive agrees not to voluntarily leave the
employ of the Company that may employ Executive, other than as a result of
Disability, Retirement or an event that would constitute Good Reason if a Change
in Control had occurred, until the Change in Control occurs or, if earlier, such
tender or exchange offer, proxy contest, or agreement is terminated or
abandoned.

 

3. Term of Agreement. This Agreement shall be effective on the date hereof and
shall continue in effect until the Company shall have given eighteen (18)
months' written notice of cancellation; provided, that, notwithstanding the
delivery of any such notice, this Agreement shall continue in effect for a
period of eighteen (18) months following the end of the month in which a Change
in Control occurs, if such Change in Control shall have occurred during the term
of this Agreement. Notwithstanding anything in this Section to the contrary,
this Agreement shall terminate if Executive or the Company terminates
Executive's employment prior to a Change in Control except as provided in
Section 1(j).

 

4. Payments Upon Termination of Employment.

 

(a)           Qualifying Termination — Cash Payment. If during the Termination
Period the employment of Executive shall terminate pursuant to a Qualifying
Termination, then the Company shall provide to Executive, subject to the
provisions of Section 11 hereunder:

 

 

7

--------------------------------------------------------------------------------


 

                (i)  within twenty (20) days following the Date of Termination a
lump-sum cash amount equal to the sum of (A) Executive's base salary through the
Date of Termination and any bonus amounts that have become payable, to the
extent not theretofore paid or deferred, (B) a pro rata portion of Executive's
annual bonus for the fiscal year in which Executive's Date of Termination occurs
in an amount at least equal to (x) Executive's Bonus Amount, multiplied by (y) a
fraction, the numerator of which is the number of days in the fiscal year in
which the Date of Termination occurs through the Date of Termination and the
denominator of which is three hundred sixty-five (365), and reduced by (z) any
amounts paid from the Company's annual incentive plan for the fiscal year in
which Executive's Date of Termination occurs and (C) any accrued vacation pay,
to the extent not theretofore paid; plus

 

                (ii)  within twenty (20) days following the Date of Termination,
a lump-sum cash amount equal to the sum of (i) Executive's highest annual rate
of base salary during the 12-month period immediately prior to Executive's Date
of Termination, plus (ii) Executive's Bonus Amount; provided, however, that if
Executive's Date of Termination is within twelve (12) months of the earliest
date on which termination by the Executive could otherwise be considered a
Retirement ("Retirement Date"), such sum shall be multiplied by a fraction
("Adjustment Fraction"), the numerator of which is equal to the number of full
months from the Date of Termination to the Retirement Date, and the denominator
of which is equal to 12.

 

                (b)           Qualifying Termination — Continued Coverage. If
during the Termination period the employment of Executive shall terminate
pursuant to a Qualifying Termination, the Company shall continue to provide, for
a period of one (1) year following Executive's Date of Termination, Executive
(and Executive's dependents, if applicable) with the same level of medical,
dental, accident, disability and life insurance benefits upon substantially the
same terms and conditions (including contributions required by Executive for
such benefits) as existed immediately prior to Executive's Date of Termination
(or, if more favorable to Executive, as such benefits and terms and conditions
existed immediately prior to the Change in Control); provided, however, that if
Executive's Date of Termination is within one (1) year of Executive's Retirement
Date, the number of years of continued benefits coverage (as described in this
Section 4(b)) shall be equal to the product of (x) one, and (y) the Adjustment
Fraction; provided, further, if Executive cannot continue to participate in the
Company plans providing such benefits, the Company shall otherwise provide such
benefits on the same after-tax basis as if continued participation had been
permitted. Notwithstanding the foregoing,

 

8

--------------------------------------------------------------------------------


 

in the event Executive becomes reemployed with another employer and becomes
eligible to receive welfare benefits from such employer, the welfare benefits
described herein shall be secondary to such benefits during the period of
Executive's eligibility, but only to the extent that the Company reimburses
Executive for any increased cost and provides any additional benefits necessary
to give Executive the benefits provided hereunder. The Executive's accrued
benefits as of the Date of Termination under the company's employee benefit
plans shall be paid to Executive in accordance with the terms of such plans.

 

                (c)           Qualifying Termination — SERP Accrual. If during
the Termination Period the employment of Executive shall terminate pursuant to a
Qualifying Termination, the Company shall provide Executive with one (1)
additional year of service credit under all non-qualified retirement plans and
excess benefit plans in which the Executive participated as of his Date of
Termination; provided, however, that if Executive's Date of Termination is
within one (1) year of Executive's Retirement Date, the number of months of
additional service credit (as described in this Section 4(c)) shall be equal to
the product of (x) one, and (y) the Adjustment Fraction.

 

                (d)           Qualifying Termination — Voluntary Reduction of
Payments. If during the Termination Period the employment of Executive shall
terminate pursuant to a Qualifying Termination, Executive shall have the right
to direct that the Company reduce the amounts which it is otherwise required to
pay to Executive under Section 4 of this Agreement to the Safe Harbor Cap (as
defined in Section 5(a) of this Agreement).

 

                (e)           Other than Qualifying Termination. If during the
Termination Period the employment of Executive shall terminate other than by
reason of a Qualifying Termination, then the Company shall pay to Executive
within thirty (30) days following the Date of Termination, a lump-sum cash
amount equal to the sum of (1) Executive's base salary through the Date of
Termination and any bonus amounts that have become payable, to the extent not
theretofore paid or deferred, and (2) any accrued vacation pay, to the extent
not theretofore paid. The Company may make such additional payments, and provide
such additional benefits, to Executive as the Company and Executive may agree in
writing. The Executive's accrued benefits as of the Date of Termination under
the Company's employee benefit plans shall be paid to Executive in accordance
with the terms of such plans.

 

5. Certain Additional Payments by the Company. (a) Anything in this Agreement to
the contrary notwithstanding, in the event it shall be

 

 

9

--------------------------------------------------------------------------------


 

 

determined that any payment, award, benefit or distribution (or any acceleration
of any payment, award, benefit or distribution) by the Company (or any
affiliated entity) or any entity that effectuates a Change in Control (or any of
its affiliated entities) to or for the benefit of Executive (whether pursuant to
the terms of this Agreement or otherwise, but determined without regard to any
additional payments required under this Section 5) (the "Payments") would be
subject to the excise tax imposed by Section 4999 of the Internal Revenue Code
of 1986, as amended (the "Code"), or any interest or penalties are incurred by
Executive with respect to such excise tax (such excise tax, together with any
such interest and penalties, are hereinafter collectively referred to as the
"Excise Tax"), then the Company shall pay to Executive an additional payment (a
"Gross-Up Payment") in an amount such that after payment by Executive of all
taxes (including any Excise Tax) imposed upon the Gross-Up Payment, Executive
retains an amount of the Gross-Up Payment equal to the sum of (x) the Excise Tax
imposed upon the Payments and (y) the product of any deductions disallowed
because of the inclusion of the Gross-Up Payment in Executive's adjusted gross
income and the highest applicable marginal rate of federal income taxation for
the calendar year in which the Gross-up Payment is to be made. For purposes of
determining the amount of the Gross-up Payment, the Executive shall be deemed to
(i) pay federal income taxes at the highest marginal rates of federal income
taxation for the calendar year in which the Gross-up Payment is to be made, (ii)
pay applicable state and local income taxes at the highest marginal rate of
taxation for the calendar year in which the Gross-up Payment is to be made, net
of the maximum reduction in federal income taxes which could be obtained from
deduction of such state and local taxes and (iii) have otherwise allowable
deductions for federal income tax purposes at least equal to the Gross-up
Payment.

 

Notwithstanding the foregoing provisions of this Section 5(a), if it shall be
determined that Executive is entitled to a Gross-Up Payment, but that the
Payments would not be subject to the Excise Tax if the Payments were reduced by
an amount that is less than 5% of the portion of the Payments that would be
treated as "parachute payments" under Section 280G of the Code, then the amounts
payable to Executive under this Agreement shall be reduced (but not below zero)
to the maximum amount that could be paid to Executive without giving rise to the
Excise Tax (the "Safe Harbor Cap"), and no Gross-Up Payment shall be made to
Executive. The reduction of the amounts payable hereunder, if applicable, shall
be made by reducing first the payments under Section 4(a) (ii), unless an
alternative method of reduction is elected by Executive. For purposes of
reducing the Payments to the Safe Harbor Cap, only amounts payable under this
Agreement (and no other Payments) shall be reduced. If the reduction of the
amounts payable



10

--------------------------------------------------------------------------------


hereunder would not result in a reduction of the Payments to the Safe Harbor
Cap, no amounts payable under this Agreement shall be reduced pursuant to this
provision.

 

                                (b)           Subject to the provisions of
Section 5(a), all determinations required to be made under this Section 5,
including whether and when a Gross-Up Payment is required, the amount of such
Gross-Up Payment, the reduction of the Payments to the Safe Harbor Cap and the
assumptions to be utilized in arriving at such determinations, shall be made by
the public accounting firm that is retained by the Company as of the date
immediately prior to the Change in Control (the “Accounting Firm”), which shall
provide detailed supporting calculations both to the Company and Executive
within fifteen (15) business days of the receipt of notice from the Company or
the Executive that there has been a Payment, or such earlier time as is
requested by the Company (collectively, the "Determination").  In the event that
the Accounting Firm is serving as accountant or auditor for the individual,
entity or group effecting the Change in Control, Executive may appoint another
regionally or nationally recognized public accounting firm to make the
determinations required hereunder (which accounting firm shall then be referred
to as the Accounting Firm hereunder).  All fees and expenses of the Accounting
Firm shall be borne solely by the Company and the Company shall enter into any
agreement requested by the Accounting Firm in connection with the performance of
the services hereunder.  The Gross-up Payment under this Section 5 with respect
to any Payments shall be made no later than thirty (30) days following such
Payment.  If the Accounting Firm determines that no Excise Tax is payable by
Executive, it shall furnish Executive with a written opinion to such effect, and
to the effect that failure to report the Excise Tax, if any, on Executive's
applicable federal income tax return will not result in the imposition of a
negligence or similar penalty.  In the event the Accounting Firm determines that
the Payments shall be reduced to the Safe Harbor Cap, it shall furnish Executive
with a written opinion to such effect.  The Determination by the Accounting Firm
shall be binding upon the Company and Executive.  As a result of the uncertainty
in the application of Section 4999 of the Code at the time of the Determination,
it is possible that Gross-Up Payments which will not have been made by the
Company should have been made ("Underpayment") or Gross-up Payments are made by
the Company which should not have been made ("Overpayment"), consistent with the
calculations required to be made hereunder.  In the event that the Executive
thereafter is required to make payment of any Excise Tax or additional Excise
Tax, the Accounting Firm shall determine the amount of the Underpayment that has
occurred and any such Underpayment (together with interest at the rate provided
in Section 1274(b)(2)(B) of the Code) shall be promptly paid by the Company to
or for the benefit of

 

 

11

--------------------------------------------------------------------------------


 

Executive.  In the event the amount of the Gross-up Payment exceeds the amount
necessary to reimburse the Executive for his Excise Tax, the Accounting Firm
shall determine the amount of the Overpayment that has been made and any such
Overpayment (together with interest at the rate provided in Section 1274(b)(2)
of the Code) shall be promptly paid by Executive (to the extent he has received
a refund if the applicable Excise Tax has been paid to the Internal Revenue
Service) to or for the benefit of the Company.  Executive shall cooperate, to
the extent his expenses are reimbursed by the Company, with any reasonable
requests by the Company in connection with any contests or disputes with the
Internal Revenue Service in connection with the Excise Tax.

 

                6. Withholding Taxes.  The Company may withhold from all
payments due to Executive (or his beneficiary or estate) hereunder all taxes
that, by applicable federal, state, local or other law, the Company is required
to withhold therefrom.

 

                7. Reimbursement of Expenses.  If any contest or dispute shall
arise under this Agreement involving termination of Executive's employment with
the Company or involving the failure or refusal of the Company to perform fully
in accordance with the terms hereof, the Company shall reimburse Executive, on a
current basis, for all reasonable legal fees and expenses, if any, incurred by
Executive in connection with such contest or dispute (regardless of the result
thereof), together with interest in an amount equal to the prime rate as
published in the The Wall Street Journal from time to time in effect, but in no
event higher than the maximum legal rate permissible under applicable law, such
interest to accrue from the date the Company receives Executive's statement for
such fees and expenses through the date of payment thereof, regardless of
whether or not Executive's claim is upheld by an arbitration panel.

 

                8. Scope of Agreement.  Nothing in this Agreement shall be
deemed to entitle Executive to continued employment with the Company or its
Subsidiaries, and if Executive's employment with the Company shall terminate
prior to a Change in Control, Executive shall have no further rights under this
Agreement (except as otherwise provided hereunder); provided, however, that any
termination of Executive's employment during the Termination Period shall be
subject to all of the provisions of this Agreement.

 

                9. Successors; Binding Agreement.

 

                                (a)           This Agreement shall not be
terminated by any Business Combination.  In the event of any Business
Combination, the provisions of

 

 

12

--------------------------------------------------------------------------------


 

this Agreement shall be binding upon the Surviving Corporation, and such
Surviving Corporation shall be treated as the Company hereunder.

 

                                (b)           The Company agrees that in
connection with any Business Combination, it will cause any successor entity to
the Company unconditionally to assume (and for any Parent Corporation in such
Business Combination to guarantee), by written instrument delivered to Executive
(or his beneficiary or estate), all of the obligations of the Company
hereunder.  Failure of the Company to obtain such assumption and guarantee prior
to the effectiveness of any such Business Combination that constitute a Change
in Control shall be a breach of this Agreement and shall constitute Good Reason
hereunder and shall entitle Executive to compensation and other benefits from
the Company in the same amount and on the same terms as Executive would be
entitled hereunder if Executive's employment were terminated following a Change
in Control by reason of a Qualifying Termination.  For purposes of implementing
the foregoing, the date on which any such Business Combination becomes effective
shall be deemed the date Good Reason occurs, and shall be the Date of
Termination if requested by Executive.

 

                                (c)           This Agreement shall inure to the
benefit of and be enforceable by Executive's personal or legal representatives,
executors, administrators, successors, heirs, distributees, devisees and
legatees.  If Executive shall die while any amounts would be payable to
Executive hereunder had Executive continued to live, all such amounts, unless
otherwise provided herein, shall be paid in accordance with the terms of this
Agreement to such person or persons appointed in writing by Executive to receive
such amounts or, if no person is so appointed, to Executive's estate.

 

                10. Notice.

 

                                (a)           For purposes of this Agreement,
all notices and other communications required or permitted hereunder shall be in
writing and shall be deemed to have been dully given when delivered or five (5)
days after deposit in the United States mail, certified and return receipt
requested, postage prepaid, addressed as follows:

 

If to Executive:

 

At the address set forth below the signatory

 

 

 

If to the Company:

 

Indiana United Bancorp

 

 

201 North Broadway

 

 

13

--------------------------------------------------------------------------------


 

Greensburg, Indiana 47240

Attn: Chairman of the Board

 

or the such other address as wither party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.

 

                                (b)           A written notice of Executive’s
date of termination by the Company or Executive, as the case may be, to the
other, shall (i) indicate the specific termination provision in this Agreement
relied upon, (ii) to the extent applicable, set forth in reasonable detail the
facts and circumstances claimed to provide a basis for termination of
Executive’s employment under the provision so indicated and (iii) specify the
Date of Termination (which date shall not be less than fifteen (15) (thirty
(30), if termination is by the Company for Disability) nor more than sixty (60)
days after the giving of such notice). The failure by Executive or the Company
to set forth in such notice any fact or circumstance that contributes to a
showing of Good Reason or Cause shall not waive any right of Executive or the
Company hereunder or preclude Executive or the Company from asserting such fact
or circumstance in enforcing Executive’s or the Company’s rights hereunder.

 

                11.          Full Settlement; Resolution of Disputes. The
Company’s obligation to make any payments provided for in this Agreement and
otherwise to perform its obligations hereunder shall be in lieu of and in full
settlement of all other severance payments to Executive under any other
severance or employment agreement between Executive and the Company, and any
severance plan of the Company. The Company’s obligations hereunder shall not be
affected by any set-off, counterclaim, recoupment, defense or other claim, right
or action that the Company may have against Executive or others. In no event
shall Executive be obligated to seek other employment or take other action by
way of mitigation of the amounts payable to Executive under any of the
provisions of this Agreement and, except as provided in Section 4(b), such
amounts shall not be reduced whether or not Executive obtains other employment.
Any dispute or controversy arising under or in connection with this Agreement
shall be settled exclusively by arbitration in Indianapolis, Indiana by three
arbitrators in accordance with the rules of the American Arbitration Association
then in effect. Judgment may be entered on the arbitrators’ award in any court
having jurisdiction. The Company shall bear all costs and expenses arising in
connection with any arbitration proceeding pursuant to this Section.

 

14

--------------------------------------------------------------------------------


 

                12.          Employment with Subsidiaries. Employment with the
Company for purposes of this Agreement shall include employment with any
Subsidiary.

 

                13.          Survival. The respective obligations and benefits
afforded to the Company and Executive as provided in Sections 4 (to the extent
that payments or benefits are owed as a result of a termination of employment
that occurs during the term of this Agreement), 5 (to the extent that Payments
are made to Executive as a result of a Change in Control that occurs during the
term of this Agreement), 6, 7, 9(c) and 11 shall survive the termination of this
Agreement.

 

                14.          Governing Law; Validity. The interpretation,
construction and performance of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of
Indiana without regard to the principle of conflicts of laws. The invalidity or
unenforceability of any provision of this Agreement shall not affect the
validity or enforceability of any other provision of this Agreement, which other
provisions shall remain in full force and effect.

 

                15.          Counterparts. This Agreement may be executed in
counterparts, each of which shall be deemed to be an original and all of which
together shall constitute one and the same instrument.

 

                16.          Miscellaneous. No provision of this Agreement may
be modified or waived unless such modification or waiver is agreed to in writing
and signed by Executive and by a duly authorized officer of the Company. No
waiver by either party hereto at any time of any breach by the other party
hereto of, or compliance with, any condition or provision of this Agreement to
be performed by such other party shall be deemed a waiver of similar or
dissimilar provisions or conditions at the same or at any prior or subsequent
time. Except as set forth in Sections 1(b) and 1(f), the failure by Executive or
the Company to insist upon strict compliance with any provision of this
Agreement or to assert any right Executive or the Company may have hereunder
shall not be deemed to be a waiver of such provision or right or any other
provision or right of this Agreement. Except as otherwise specifically provided
herein, the rights of, and benefits payable to, Executive, his estate or his
beneficiaries pursuant to this Agreement are in addition to any rights of, or
benefits payable to, Executive, his estate or his beneficiaries under any other
employee benefit plan or compensation program of the Company.

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by a
duly authorized officer of the Company and Executive has

 

15

--------------------------------------------------------------------------------


 

executed this Agreement, in each case as of the day and year first set forth
above.

 

 

 

INDIANA UNITED BANCORP

 

 

 

 

By:

/s/ James L. Saner

 

 

 

James L. Saner, Sr., President and Chief Executive Officer

 

 

 

 

 

(the “Company”)

 

 

 

 

 

/s/ James M. Anderson

 

 

 

James M. Anderson

 

 

312 Columbus Ave.

 

 

Batesville, IN 47006

 

 

 

 

 

(“Executive”)

 

16

--------------------------------------------------------------------------------